TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MARCH 4, 2022



                                      NO. 03-20-00377-CV


          HMIH Cedar Crest, LLC d/b/a Cedar Crest Hospital & RTC, Appellant

                                                  v.

     Christina Buentello, Individually and As Next Friend of D.B.J., a Minor, Appellee




         APPEAL FROM THE 169TH DISTRICT COURT OF BELL COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND KELLY
        REVERSED AND REMANDED -- OPINION BY CHIEF JUSTICE BYRNE
                 DISSENTING OPINION BY JUSTICE BAKER




This is an appeal from the order signed by the trial court on June 25, 2020. Having reviewed the

record and the parties’ arguments, the Court holds that there was reversible error in the court’s

order. Therefore, the Court reverses the trial court’s order and remands the case to the trial court

for further proceedings consistent with the Court’s opinion. The appellee shall pay all costs

relating to this appeal, both in this Court and in the court below.